

116 S2907 IS: Nutrition Counseling Aiding Recovery for Eating Disorders Act of 2019
U.S. Senate
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2907IN THE SENATE OF THE UNITED STATESNovember 20, 2019Ms. Hassan (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide coverage of medical nutrition therapy
			 services for individuals with eating disorders under the Medicare program.
	
 1.Short titleThis Act may be cited as the Nutrition Counseling Aiding Recovery for Eating Disorders Act of 2019 or the Nutrition CARE Act of 2019. 2.FindingsCongress finds the following:
 (1)Eating disorders, including the specific disorders of anorexia nervosa, bulimia nervosa, binge eating disorder, avoidant/restrictive food intake disorder, and other specified feeding or eating disorders, are severe biologically based mental illnesses caused by a complex interaction of genetic, biological, social, behavioral, and psychological factors.
 (2)Over 30,000,000 individuals in the United States of all ages, races, sizes, sexual orientations, ethnicities, and socioeconomic statues, are affected by eating disorders during their lifetimes, with disordered eating in elderly persons showing similar prevalence rates as younger persons.
 (3)Eating disorders have one of the highest mortality rates of all mental illnesses and significant mortality and morbidity rates associated with elderly populations, as eating disorders can become fatal due to heart failure, kidney failure, stroke, hypoglycemia, and gastric rupture. Additionally, longitudinal studies have found that the suicide risk for those with an eating disorder is 23 times the expected risk.
 (4)Eating disorders can be successfully treated with appropriate interventions, yet only one-third of persons with eating disorders receive any care. Best practice treatment of eating disorders includes patients, their families, and a comprehensive team of professionals such as social workers, mental health counselors, primary care practitioners, psychiatrists, psychologists, dietitians, and other specialty providers
 (5)Studies find that individuals with chronic illnesses and/or disabilities are four times more likely to have anorexia nervosa or bulimia nervosa compared to the general population.
			3.Providing coverage of medical nutrition therapy services for individuals with eating disorders
 under the Medicare programSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended— (1)in subsection (s)(2)(V)—
 (A)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and adjusting the margins accordingly;
 (B)in subclause (III), as so redesignated, by striking the semicolon at the end and inserting ; or; (C)by striking beneficiary with diabetes and inserting the following:
					
 beneficiary—(i)with diabetes; and (D)by adding at the end the following new clause:
					
 (ii)beginning January 1, 2020, with an eating disorder (as defined by the Secretary in accordance with most recent edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association);; and
 (2)in subsection (vv)— (A)in paragraph (1)—
 (i)by inserting (including management of an eating disorder (as defined for purposes of subsection (s)(2)(V)(ii)))) after disease management; (ii)by striking which are furnished by and all that follows through the period and inserting “which are furnished—
						
 (A)by a registered dietitian or nutrition professional (as defined in paragraph (2)); (B)pursuant to a referral by—
 (i)a physician (as defined in subsection (r)(1)) a physician (as defined in subsection (r)(1)); or (ii)a psychologist (or other mental health professional to the extent authorized under State law); and
 (C)in the case of such services furnished to an individual for the purpose of management of such an eating disorder, at the times specified in paragraph (4).; and
 (B)by adding at the end the following new paragraph:  (4)(A)For purposes of paragraph (1)(C), the times specified in this paragraph are, with respect to medical nutrition therapy services furnished to an individual for purposes of management of an eating disorder, at least the following:
 (i)13 hours (including a 1-hour initial assessment and 12 hours of reassessment and intervention) during the 1-year period beginning on the date such individual is first furnished such services.
 (ii)Subject to subparagraph (B), 4 hours during each subsequent 1-year period. (B)The Secretary may apply such other reasonable limitations with respect to the furnishing of medical nutrition therapy services for purposes of management of an eating disorder during a period described in subparagraph (A)(ii) as the Secretary determines appropriate..